DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 2/14/2022, with respect to the rejection(s) of claim(s) 1-24 under Golden et al (US  2018/0218497, IDS) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Golden et al (US  2018/0218497, IDS) in view of Moser et al (US 8,214,157). The same arguments were made in interview on dates, 1/27/2022 and 2/11/2022, please look at the interview for further detail. Proposed amendments were discussed regarding detail teachings that were not taught by Golden et al (cited prior art). Discussion of possible amendment language for amendment to overcome cited prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13-19 recited “One or more instance of non-transitory computer-readable media…” where the scope of “instance” is undefine and unclear. Specification does not clarify or define or support the word or concept of “instance” as well. 
Examiner advise the following language to overcome “A non-transitory computer-readable media…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the wording ““One or more instance of non-transitory computer-readable media…”, where “instance of non-transitory computer-readable media” does not fit in any of 
Examiner advise the following language to overcome “A non-transitory computer-readable media…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (US  2018/0218497, IDS) in view of Moser et al (US 8,214,157).
Claim 1:
Golden et al (US 2018/0218497, IDS) teaches the following:
A method in a computing system for identifying boundaries of 3-dimensional structures in 3-dimensional images, comprising:
for each of a plurality of 3-dimensional images (0044 teaches image data include volumetric images/3-dimensional images),
receiving results of a first attempt to identify boundaries of structures in the 3-dimensional image (0044 teaches processor may convert each of the label masks for the image data into respective spline contours/boundaries, where this attempt is first as first attempt) by applying a sequence of one or more procedural segmentation measures (0006-0008 teaches volume segmentation using straight line segments, using quadratic segments or volume calculations and metrics (view as procedural segmentation measures); 0127-0129 teaches output segmentations maps with tiling approach, segmentation on borders, valid padding segmentation and pixel-wise segmentation (view as procedural segmentation measures));
causing the results of the first attempt to be presented to a person (0044 further teaches generated contours result to be displayed with the image data on a display);
receiving input generated by the person providing feedback on the results of the first attempt (0044 further teaches receive a user modification of the displayed contours);-and
using the following to train a deep-learning network to identify boundaries of 3-dimensional structures in 3-dimensional images: at least a portion of the plurality of 3-dimensional images, at least a portion of the received results, and at least a portion of provided feedback (0044 end of paragraph teaches the use of CNN mode/learning network for the functions taught above);
receiving a distinguished 3-dimensional image not among the plurality of 3-dimensional images (Above address images to be 3D. Paragraph 0069 teaches annotated images of different type (distinguish 3D images not amount 3D images) will be inference and training as well.):
applying the trained deep-learning network to the distinguished 3-dimensional image to obtain a segmentation result for the distinguished 3-dimensional image (0069 teaches the use of convolutional neural network (CNN, view as deep-learning network) with different type for inference; figure 46 and 0333-0335 teaches apply trained CNN on different type of image data used to infer inner and outer contours (segmentation results)).
Golden et al (US  2018/0218497, IDS) teaches the subject matter above but not the following which is taught by Moser et al (US 8,214,157):
storing the obtained segmentation result for the distinguished 3-dimensional image, wherein the feedback approves the results of the first attempt for a first proper subset of the plurality of 3-dimensional images and rejects the results of the first attempt for a second proper subset of the plurality of 3-dimensional images, OR wherein, for each of at least one of the plurality of 3-dimensional images, the feedback subdivides the results into two or more regions in which structure boundaries should be identified independently (Moser et al teaches the second part after OR in claims 1 and 17 both teaches iteratively (feedback) used to segregate (subdivide) data (cell images) into subset (two or more region) for independent identified those subset of data).
Golden et al and Moser et al are both in the field of image analysis, especially medical/biological images regarding identifying boundaries such with use of neural network for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the teaching of Golden et al of using CNN further with iteratively identification of Moser et al to help with successively finer resolution in each bins where such representation partition the space into region that can enumerated as a “fingerprint” for particular analysis to discover patterns as disclosed by Moser et al in column 5 lines 5-50, especially lines 5-20 and lines 40-50. 

Claim 4:
Moser et al further teaches:
The method of claim 1 wherein, 
for each of at least one of the plurality of 3-dimensional images, the feedback subdivides the results into two or more regions in which structure boundaries should be identified independently (claims 1 and 17 both teaches iteratively (feedback) used to segregate (subdivide) data (cell images) into subset (two or more region) for independent identified those subset of data).
Claim 5:
Golden et al further teaches:
The method of claim 1 wherein the deep-learning network is one or more artificial neural networks (0025 teaches convolutional networks used for biomedical image segmentation, where networks is in plural; figure 6 teaches neural networks in sequence and 0124 teaches convolution layers of neural network 610 and 606).
Claim 6:
Golden et al further teaches:
The method of claim 1 wherein 
the deep-learning network is a U-net variant (0025 teaches the consideration of U-Net neural networks used).
Claim 7:
Golden et al further teaches:
The method of claim 1 wherein 
each 3-dimensional image is represented by a stack of 2-dimensional images (0003 teaches MRI images in slices; 0006 further teaches measure of volume/3D with points for drawing contours in all slices of the series).





Claim 13: 

One or more instances of non-transitory computer-readable media collectively having contents configured to cause a computing system to perform a method in a computing system for identifying boundaries of 3-dimensional structures in 3-dimensional images, the method comprising:
for each of a plurality of 3-dimensional images (0044 teaches image data include volumetric images/3-dimensional images),
receiving results of a first attempt to identify boundaries of structures in the 3-dimensional image by applying a sequence of one or more procedural segmentation measures (0044 teaches processor may convert each of the label masks for the image data into respective spline contours/boundaries, where this attempt is first as first attempt. 0006-0008 teaches volume segmentation using straight line segments, using quadratic segments or volume calculations and metrics (view as procedural segmentation measures); 0127-0129 teaches output segmentations maps with tiling approach, segmentation on borders, valid padding segmentation and pixel-wise segmentation (view as procedural segmentation measures)); 
causing the results of the first attempt to be presented to a person (0044 further teaches generated contours result to be displayed with the image data on a display); 
receiving input generated by the person providing feedback on the results of the first attempt (0044 further teaches receive a user modification of the displayed contours);-and
using the following to train a deep-learning network to identify boundaries of 3-dimensional structures in 3-dimensional images: at least a portion of the plurality of 3-dimensional images, at least a portion of the received results, and at least a portion of provided feedback (0044 end of paragraph teaches the use of CNN mode/learning network for the functions taught above);
receiving a distinguished 3-dimensional image not among the plurality of 3-dimensional images (Above address images to be 3D. Paragraph 0069 teaches annotated images of different type (distinguish 3D images not amount 3D images) will be inference and training as well.):
applying the trained deep-learning network to the distinguished 3-dimensional image to obtain a segmentation result for the distinguished 3-dimensional image (0069 teaches the use of convolutional neural network (CNN, view as deep-learning network) with different type for inference; figure 46 and 0333-0335 teaches apply trained CNN on different type of image data used to infer inner and outer contours (segmentation results)).
Golden et al (US  2018/0218497, IDS) teaches the subject matter above but not the following which is taught by Moser et al (US 8,214,157):
storing the obtained segmentation result for the distinguished 3-dimensional image, wherein the feedback approves the results of the first attempt for a first proper subset of the plurality of 3-dimensional images and rejects the results of the first attempt for a second proper subset of the plurality of 3-dimensional images, or wherein, for each of at least one of the plurality of 3-dimensional images, the feedback subdivides the results into two or more regions in which structure boundaries should be identified independently (Moser et al teaches the second part after OR in claims 1 and 17 both teaches iteratively (feedback) used to segregate (subdivide) data (cell images) into subset (two or more region) for independent identified those subset of data).
Golden et al and Moser et al are both in the field of image analysis, especially medical/biological images regarding identifying boundaries such with use of neural network for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the teaching of Golden et al of using CNN further with iteratively identification of Moser et al to 

Claim 16:
Moser et al further teaches:
wherein for each of at least one of the plurality of 3-dimensional images, the feedback subdivides the results into two or more regions in which structure boundaries should be identified independently (claims 1 and 17 both teaches iteratively (feedback) used to segregate (subdivide) data (cell images) into subset (two or more region) for independent identified those subset of data).
Claim 17:
Golden et al further teaches:
wherein the deep-learning network is one or more artificial neural networks (0025 teaches convolutional networks used for biomedical image segmentation, where networks is in plural; figure 6 teaches neural networks in sequence and 0124 teaches convolution layers of neural network 610 and 606).

Claim 18:
Golden et al further teaches:
wherein the deep-learning network is a U-net variant (0025 teaches the consideration of U-Net neural networks used).



Golden et al further teaches:
wherein each 3-dimensional image is represented by a stack of 2-dimensional images (0003 teaches MRI images in slices; 0006 further teaches measure of volume/3D with points for drawing contours in all slices of the series).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (US 2018/0218497, IDS) and Moser et al (US 8,214,157) in view of Sammak et al (US 2006/0039593).
Claim 2:
Golden et al and Moser et al teaches all the subject matter above, but not the following which is taught by Sammak et al:
The method of claim 1 wherein 
the structures are organelles in a biological cell (0061 teaches analyzing image feature within a cell such as cellular borders, 2D and 3D cellular structure and cellular organelles).
Golden et al, Moser et al and Sammak et al are both in the field of image analysis, especially regarding boundaries of biological imaged samples with assist of neural network/learning network, such that the combine is predictable.
The motivation constitutes applying a known technique (i.e. determining boundaries of cell structure) to know devices and/or method (i.e. deep-learning neural network) ready for improvement to yield predictable results.

Claim 14:
Golden et al and Moser et al teaches all the subject matter above, but not the following which is taught by Sammak et al:
wherein the structures are organelles in a biological cell (0061 teaches analyzing image feature within a cell such as cellular borders, 2D and 3D cellular structure and cellular organelles).
Golden et al, Moser et al and Sammak et al are both in the field of image analysis, especially regarding boundaries of biological imaged samples with assist of neural network/learning network, such that the combine is predictable.
The motivation constitutes applying a known technique (i.e. determining boundaries of cell structure) to know devices and/or method (i.e. deep-learning neural network) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 1 and 13 would be allow if amended with the following, which is the same language as claim 3 and 15:
“…storing the obtained segmentation result for the distinguished 3-dimensional image, wherein the feedback approves the results of the first attempt for a first proper subset of the plurality of 3-dimensional images and rejects the results of the first attempt for a second proper subset of the plurality of 3-dimensional images, 
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghesu et al (US 2018/0322637) teaches Multi-scale Deep Reinforcement Machine Learning For N-dimensional Segmentation In Medical Imaging especially regarding a method is provided for three-dimensional segmentation based on machine learning in a medical imaging system. A medical dataset representing a three-dimensional region of a patient is loaded from memory. A machine applies the medical dataset to a multi-scale deep reinforcement machine-learnt model. The multi-scale deep reinforcement machine-learned model was trained with multi-scale deep reinforcement learning to segment boundaries of a three-dimensional object from the medical dataset. The multi-scale deep reinforcement machine-learnt model includes a machine-learnt policy for shape evolution over iterative refinements of the boundaries. The boundaries and refinements are described using statistical shape-modeling, front propagation modeling, or voxel mask modeling. A renderer renders an image of the three-dimensional object based on the boundaries determined with the policy.
Baker (US 2020/0027559) teaches NETWORK FOR MEDICAL IMAGE ANALYSIS, DECISION SUPPORT SYSTEM, AND RELATED GRAPHICAL USER INTERFACE (GUI) APPLICATIONS especially support platform allowing multiple users to store, access, analyze, and/or provide feedback regarding a given set of image data for a patient; platform supports software tools for automated analysis of targeted PET/SPECT/or other image(s), generation of radiologist reports, and application of machine learning algorithms to update process by which images are analyzed (e.g. updating segmentation and/or classification routines based on growing image database). In certain embodiments, the targeted PET/SPECT image(s) may be obtained using 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.